         Case 1:20-cv-11889-MLW Document 62 Filed 02/18/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


                                                   )
 DR. SHIVA AYYADURAI,                              )
                                                   )
                     Plaintiff,                    )
                                                   )
 v.                                                )
                                                   )      Civ. No. 20-cv-11889
 WILLIAM FRANCIS GALVIN, MICHELLE                  )
 K. TASSINARI, DEBRA O’MALLEY, AMY                 )
 COHEN, NATIONAL ASSOCIATION OF                    )
 STATE ELECTION DIRECTORS, allegedly               )
 in their individual capacities, and WILLIAM       )
 FRANCIS GALVIN, in his official capacity as       )
 Secretary of State for Massachusetts.             )
                                                   )
 Defendants.                                       )
                                                   )

      OPPOSITION TO PLAINTIFF’S MOTION FOR A PARTIAL LIFT OF STAY
      BY THE NATIONAL ASSOCIATION OF STATE ELECTION DIRECTORS
                            AND AMY COHEN
       The National Association of State Election Directors and Ms. Amy Cohen (collectively,

“NASED”) submit this brief opposition to Plaintiff’s motion seeking to lift, in part, the Court’s

stay Order (Dkt. No. 25) so that he can subpoena third-party Twitter to explore the speculative and

entirely unsupported conspiracy theories he has advanced in this case. (See Dkt Nos. 56-57.)

Plaintiff’s Motion should be denied.

       Plaintiff provides no legitimate or reality-based reason to lift the Court’s stay Order at this

juncture, nor is there any. NASED and the other defendants have fully-briefed and meritorious

motions to dismiss pending before the Court that raised numerous defenses and immunities that

should put a well-deserved end to this case and obviate the need for discovery. (See Dkts. Nos.

36, 44, 45.) Moreover, there is no reason to allow Plaintiff to subpoena Twitter at this point, before

the Court has an opportunity to consider those motions, merely so he can pursue his unfounded
         Case 1:20-cv-11889-MLW Document 62 Filed 02/18/21 Page 2 of 3




and false belief that third-party Twitter’s February 1, 2021 permanent suspension of his account

was due to a supposed plot against his by defendants (involving yet another imagined secret

algorithm), rather than the predictable and obvious consequence of his willful decision to defy

Twitter’s many warnings and continue posting false claims about the election in the middle of a

Twitter crackdown. (See Dkt No. 55; see also Dkt. No. 60, 58.)

       Plaintiff also has no basis to claim that it is “urgent” for the Court to lift the stay now so

that he can obtain Twitter’s records and pursue his reinstatement (Mot. at 2), because that relief is

not available to him in these proceedings. (See Dkt. No. 60, at pp. 13-18.) Plaintiff cannot compel

Twitter to reinstate his account here because, among other things, Twitter is not a party or

otherwise subject to the Court’s injunction power under Fed. R. Civ. P. 65(d)(2), and in any event

the relief he seeks is precluded by the First Amendment, Twitter’s Terms of Service, and Section

230 of the Communications Decency Act, 47 U.S.C. 230. (See Dkt. No. 60, at pp. 13-14 & n. 27.)

Plaintiff therefore has no urgent need for use in this case of the evidence he seeks. If Plaintiff

believes he has a basis to seek reinstatement, he should raise that directly with Twitter through the

internal mechanisms it makes available. But there is no need to involve the Court or to credit the

substance of Plaintiff’s unsupported views by rescinding the stay and opening up discovery now

in response to his baseless Motion.

       Finally, Plaintiff did not meet and confer with counsel for NASED before filing his Motion,

and made no effort to do so. See L.R. 7.1(a)(2) (“No motion shall be filed unless counsel certify

that they have conferred and have attempted in good faith to resolve or narrow the issue.”). While

pro se plaintiffs are typically afforded some procedural slack, Plaintiff has been repeatedly notified

of his obligations and again chosen to ignore them. This is evident from his certification, which

reflects both his knowledge of his meet and confer obligations and confirms that he did not meet
          Case 1:20-cv-11889-MLW Document 62 Filed 02/18/21 Page 3 of 3




them with respect to NASED.1 Thus, there is no excuse for Plaintiff’s failure to meet and confer,

and good reason in the circumstances to sanction Plaintiff for his disregard of applicable

requirements in the circumstances here. The Court should enforce the requirement that Plaintiff

confer with opposing counsel before seeking its intervention, and in all events deny his

improvidently-filed Motion pending resolution of defendants’ motion to dismiss.

Dated: February 18, 2021                                Respectfully submitted,


                                                        For The National Association of State Election
                                                        Directors and Amy Cohen

                                                        /s/ Nolan J. Mitchell
                                                        Nolan J. Mitchell (BBO #668145)
                                                        nolan.mitchell@nelsonmullins.com
                                                        Nelson Mullins Riley & Scarborough LLP
                                                        One Financial Center
                                                        Boston, MA 02111
                                                        Tel. (617) 217-4700
                                                        Fax (617) 217-4710




                                     CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 18th day of February, 2021, a true and correct
copy of this document was served on plaintiff and all registered counsel of record via the Court’s
ECF system.
                                                             /s/Nolan J. Mitchell
                                                             Nolan J. Mitchell




1
        Plaintiff similarly failed to meet and confer with NASED prior to filing his recent injunction motion. (See
Dkt No. 55.)
